TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 17, 2022



                                     NO. 03-21-00362-CR


                                 Ex parte Mohammad Mahmood




    APPEAL FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
    DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE KELLY




This is an appeal from the trial court’s judgment denying the application for writ of habeas

corpus. Ex parte Mohammad Mahmood has filed a motion to dismiss the appeal. Therefore, the

Court grants the motion, allows Ex parte Mohammad Mahmood to withdraw his notice of

appeal, and dismisses the appeal. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.